FILED

JUL 27 2011

UNITED srArEs DISTRICT CoURT °'°"‘~ "~S~ D‘S*"¢f & Bankrumcy
FoR THE DISTRICT oF CoLUMBIA c°""s f°'"'° °'s"'°‘ °‘ °°'""‘°'@

Ira R. Banks, )
Plaintiff, j
v. j civil A¢cion No.  
Finley Fine Jewelers Co,, et al., §
Defendants. §
MEMORANDUM OPINION

This matter is before the Court on plaintiffs pro se complaint and application to proceed
in forma pauperis The Court will grant plaintiffs application and dismiss the complaint for lack
of subject matter jurisdiction. See Fed. R. Civ. P. l2(h)(3) (requiring the court to dismiss an
action "at any time" it determines that subject matter jurisdiction is wanting).

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking relief in the district court must at least
plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a).

Plaintiff, a resident of Milwaukee, Wisconsin, lists 25 defendants, most of which are in
Wisconsin. See Compl. Caption. The complaint is not a model of clarity but plaintiff alleges
that he has been "suffering for more than 30 years with multiple injuries" and chronic illnesses.
Compl at ll (page number supplied). He seeks an unspecified amount of monetary damages and

equitable relief. The complaint neither presents a federal question nor provides a basis for

diversity jurisdiction because the plaintiff and many of the defendants are located in Wisconsin
and no amount in controversy is pled. A separate Order of dismissal accompanies this

Memorandum Opinion.

United States District Judge

July ;`